DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/23/2021 has been entered.

Response to Amendment
The Amendment filed 02/23/2021 has been accepted and entered. Accordingly, Claims 1, 8, 11 and 18 have been amended. 
Claims 1-20 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 7 to 19 of the Amendment filed 02/23/2021, with respect to claims 1-20, in conjunction with amendments “receiving, by a processor of an apparatus, radio resource control (RRC) signaling indicating a reuse indication configuration; receiving, by the processor, a usage indication from a control channel; determining, by the processor, whether a plurality of control channel elements (CCEs) in short physical downlink control channel (sPDCCH) search spaces are in use or not in use for a data channel according to the usage indication; wherein the DCI contains a plurality of bits a value of each indicating whether a corresponding resource or set of resources is used for the sPDSCH, and wherein the performing of the sPDSCH rate-matching operation comprises applying indication of the plurality of bits to different CCEs within a given RB set according to the reuse indication configuration indicated in the RRC signaling” has been fully considered and are persuasive. Therefore, rejections of claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “receiving, by a processor of an apparatus, radio resource control (RRC) signaling indicating a reuse indication configuration; receiving, by the processor, a usage indication from a control channel; determining, by the processor, whether a plurality of control channel elements (CCEs) in short physical downlink control channel (sPDCCH) search spaces are in use or not in use for a data channel according to the usage indication; wherein the DCI contains a plurality of bits a value of each indicating whether a corresponding resource or set of resources is used for the sPDSCH, and wherein the performing of the sPDSCH rate-matching operation comprises applying indication of the plurality of bits to different CCEs within a given RB set according to the reuse indication configuration indicated in the RRC signaling” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Ezaki et al. (U.S. Patent Application Publication No. US 2015/0282151 A1), which is directed to radio communication system; and teaches that a controller 125/ scheduler 123-124 of an apparatus is acquiring a usage status indication/indicator from a control channel; the controller 125/scheduler 123-124 of the apparatus is determining whether a plurality of control channel elements (CCEs) in short physical downlink control channel (sPDCCH) search spaces are in use or not in use for a data channel resources according to the usage status indication; the controller 125/scheduler 123-124 of the apparatus is receiving the physical downlink shared channel (PDSCH) data channel resources;
	Moon et al. (U.S. Patent Application Publication No. US 2019/0116592 A1), which is directed to new radio (NR) system; and teaches that performing a short physical downlink shared channel (sPDSCH) rate-matching operation to rate-match around one or more of the CCEs not used for data channel nPDSCH in an nTTI interval according to the usage indication and a sPDCCH resource region/resource block (RB) set containing a downlink control information (DCI) that schedules the data channel sPDSCH resource region;
	Shen et al. (U.S. Patent Application Publication No. US 2017/0280429 A1), which is directed to wireless communication system; and teaches that an apparatus base unit 104 is receiving a reuse indication from a control channel; determining whether a 
	Feng et al. (U.S. Patent Application Publication No. US 2013/0223402 A1), which is directed to the 3GPP-based communication system; and teaches that apparatus eNodeB is receiving the data channel sPDSCH such as shared data region, physical downlink shared channel region in the CCEs in an event that the re-use indication indicates that the CCEs are reused (par [0194], Fig.3&11-14); and
	Hugl et al. (U.S. Patent Application Publication No. US 2018/0049189 A1), which is directed to the Long Term Evolution-Advanced (LTE-Advanced) Pro system; and teaches that performing a short physical downlink control channel (sPDCCH) rate-matching operation to rate-match around a downlink control information (DCI) candidate that schedules the data channel PDSCH resource and performing a short physical downlink control channel (sPDCCH) rate-matching operation to rate-match around control channel element (CCE) that used 7 sPDCCH resources/candidates of different aggregation levels (par [0085]-[0088], Fig.1).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving, by a processor of an apparatus, radio resource control (RRC) signaling indicating a reuse indication configuration; receiving, by the processor, a usage indication from a control channel; determining, by the processor, whether a plurality of control channel elements (CCEs) in short physical downlink control channel (sPDCCH) search spaces are in use or not in use for a data channel according to the usage indication; wherein the DCI contains a plurality of bits a value of each indicating whether a corresponding resource or set of resources is used for the sPDSCH, and wherein the performing of the sPDSCH rate-matching operation comprises applying indication of the plurality of bits to different CCEs within a given RB set according to the reuse indication configuration indicated in the RRC signaling” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414